DETAIL ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 08/18/2020.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claims 1-8, 10-18, 20, 26-30, 32-37 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Leong et al. (US Pub 2018/0309372, referred as Leong from here forth).
Regarding claim 1, Leong teaches (Fig. 1, 12, Para 55-75) a power supply comprising: a first stage (105, 116) including a resonant power supply circuit (128, 126, 124) operable to derive an intermediate voltage (voltage that is passed from 105 to 116) from an input voltage (Vin that is passed thru 104, 106 and Cin); a phase delay circuit (114, 107 controlled by controller 145) coupled between the first stage (105, 116) and a second stage (122) of the power supply, the phase delay circuit (107) operable to delay (using alternate switching operation of 107) conveyance of the intermediate voltage (delayed intermediate voltage Vout_DCX, which delays initial intermediate voltage that is passed from 105 to 116) generated by the resonant power supply circuit (128, 126, 124); and the second stage (122) operable to derive an output voltage (Vout) to power a load (Rout) from the delayed intermediate 
Regarding claim 11, a method comprising: via a resonant power supply circuit (1st stage 105, 116, where 105 comprises a resonant converter 128, 126, 124), producing an intermediate voltage (voltage that is passed from 105 to 116) from an input voltage(Vin that is passed thru 104, 106 and Cin); controlling a phase delay (‘114, 107’ controlled by controller 145) of the intermediate voltage (voltage that is passed from 105 to 116) generated by the resonant power supply circuit (128, 126, 124); and deriving an output voltage (Vout) to power a load (Rload) from the phase delayed intermediate voltage (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116).
Regarding claims 3, 13, Leong teaches the phase delay circuit (107) is operable to toggle a polarity (para 94) of connecting a capacitor (114) in series between the first stage (105, 116) and the second stage (122).
Regarding claims 4, 14, Leong teaches a controller (145) operable to control a magnitude of the delay provided by the phase delay circuit (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116).
Regarding claims 6, 16, Leong teaches the phase delay circuit (107) includes: a capacitor (114) and multiple switches (138, 140), the power supply further comprising: a controller (145) operable to control states of the multiple switches (138, 140), which controls a gain of the output voltage (Vout) with respect to the input voltage (Vin that is passed thru 104, 106 and Cin).
Regarding claims 7, 17, Leong teaches the phase delay circuit (107, 114) is controlled via a pulse width modulation control signal (145), variations of which control the delay.
Regarding claims 8, 18, Leong teaches the resonant power supply circuit (128, 126, and 124) is an LC power converter.
Regarding claims 10, 20, Leong teaches the resonant power supply circuit (128, 126, 124) of the first stage (105, 116) includes a circuit path including an inductor (126) connected in series with a first capacitor (128); and wherein the phase delay circuit (107, 114) includes a second capacitor (114) selectively connected in series with the circuit path between the first stage (105, 116) and the second stage (122).
Regarding claim 27, Leong teaches the output voltage is a first output voltage (output of 105, 116), the second stage (122) further operable to generate a second output voltage (to Rload); and 

Regarding claim 28, Leong teaches the second output voltage (output of 122) is greater than the first output voltage (output of 105 and 116).
Regarding claim 29, Leong teaches controlling the phase delay (107, 114) of the intermediate voltage (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116) generated by the resonant power supply circuit (128,126,124) includes: alternating an orientation of connecting a capacitor (114) in series with the resonant power supply circuit (128,126,124).
Regarding claim 30, Leong teaches the output voltage (Vout) is a DC voltage.
Regarding claim 32, Leong teaches the phase delay circuit (107, 114) includes a switch (138, 140) circuit operative to switch between inputting the intermediate voltage (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116) to a first node and a second node of the second stage (122); and wherein the second stage (122) is operable to derive the output voltage (Vout) to power the load (Rl) from the intermediate voltage (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116) received at the first node and the second node.
Regarding claim 33, Leong teaches the phase delay circuit (107, 114) controls (145) timing of switching the intermediate voltage (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116) to the second stage (122) depending on timing of controlling switches in the first stage (105 switches) that produce the intermediate voltage.
Regarding claim 34, Leong teaches a controller (145) operative to delay the timing of switching (107) the intermediate voltage to different nodes of the second stage (122) with respect to the timing of controlling switches in the first stage (105 switches) that produce the intermediate voltage (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116).
claim 35, Leong teaches the resonant power supply circuit (128, 126, 124) includes a capacitor and inductor connected in series between the switches (switches in 105) in the first stage and the phase delay circuit (107, 114).
Allowable Subject Matter
6. 	Claims 9, 19, 21-25, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9, 19, a search of prior art(s) failed to teach “an overall gain of the output voltage with respect to the input voltage is based on a combination of first gain provided by the resonant power supply circuit in the first stage and second gain controlled by a pulse width modulation control signal inputted to the phase delay circuit”.
Regarding claim 21, a search of prior art(s) failed to teach “the phase delay circuit includes a circuit component connected to the second stage, the circuit component including a first node and a second node; and wherein the phase delay circuit is operative to switch between applying the intermediate voltage to the first node and the second node of the circuit component”.
Claims 22-23, 31 are depending from claim 21. 
Regarding claim 24 a search of prior art(s) failed to teach “the phase delay circuit includes a circuit component operative to delay the intermediate voltage conveyed to the second stage, the circuit component including a first node and a second node; and wherein the phase delay circuit is operable to alternate between a first orientation and a second orientation of connecting the circuit component in series with the resonant power supply circuit of the first stage”.
Claim 25 is depending from claim 24.
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        03/13/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838